

FIRST AMENDMENT
TO
CAPITAL SUPPORT AGREEMENT




This First Amendment to the Capital Support Agreement, dated as of April 30,
2014 (the “Amendment”), is between Ameriprise Certificate Company (the
“Company”) and Ameriprise Financial, Inc. (the “Parent”), and amends the Capital
Support Agreement, dated as of March 2, 2009 (the “Agreement”), between the
Company and the Parent.


WITNESSETH:


WHEREAS, the Company and the Parent are parties to the Agreement; and


WHEREAS, the Company and the Parent desire to amend the terms of the Agreement
as set forth herein.


NOW, THEREFORE, the parties hereby agree as follows:


(1)
Section 2 of the agreement is hereby deleted in its entirety and replaced with
the following:



2. Limitations. Notwithstanding Section 1 of this Agreement, Parent’s obligation
to provide, or cause to be provided, capital under this Agreement is limited to
an aggregate amount of no more than $50,000,000 (the “Maximum Capital Amount”).


(2)
This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original but all of
which taken together will constitute one and the same instrument.



(3)
Except to the extent amended hereby, the Agreement shall remain in full force
and effect.



IN WITNESS WHEREOF the parties have executed this Amendment as of the date first
written above.


AMERIPRISE CERTIFICATE COMPANY




By: /s/ Abu M. Arif
Name: Abu M. Arif
Title: President and Chief Executive Officer




AMERIPRISE FINANCIAL, INC.




By: /s/ James L. Hamalainen
Name: James L. Hamalainen
Title: Senior Vice President and Treasurer

